 



Exhibit 10.35
Fourth Amendment to Merchant Agreement & Operating Procedures
          This Fourth Amendment to Merchant Agreements Operating Procedures,
dated as of November 1, 2002 (“Amendment”), between Nordstrom, Inc. (“Nordstrom”
or “Merchant”), and Nordstrom fsb (“Bank”), amends and supplements that certain
Merchant Agreement & Operating Procedures, dated as of August 30, 1991, as
amended by a First Amendment, dated March 1, 2000, a Second Amendment, dated
March 2, 2000 and a Third Amendment dated October 1, 2001 (collectively, the
“Agreement”) between Nordstrom fsb (as successor in interest to Nordstrom
National Credit Bank) and Nordstrom. Capitalized terms Used herein but not
defined herein shall have the meanings ascribed to such terms in the Agreement.
          The Bank and Nordstrom wish to amend the Agreement to correctly
reflect updated pricing, as set forth in this Amendment.
          Therefore, in consideration of the mutual covenants and conditions
contained herein, the parties hereby amend and supplement the Agreement as
follows:
          1. Section 17 of the Agreement is amended by deleting the existing
provision in its entirety and replacing it with the following provision:
     17 Fees.
(a) Merchant and the Bank agree that Merchant’s payment to the Bank of its fee,
expressed as a percentage of the total of each Bank Credit Card Transaction, for
services rendered to Merchant under this Agreement will also be sufficient to
compensate the Bank for services rendered to Merchant pursuant to the terms
hereof. The initially agreed upon fee shall be .25% of the net face amount of
sales slips (less any credit slips) credited to the Bank by Merchant in
connection with Bank Credit Card Transactions. The Bank will charge Merchant the
applicable percentage on all sales slips purchased on a daily basis.
(b) The fees payable by Merchant hereunder for the fiscal year ending
January 31, 2001 and from February 1, 2001 through October 31, 2001 shall be
0.50% of the net face amount of sales slips (less any credit slips) credited to
the Bank by Merchant in connection with Bank Credit Card Transactions. Fees for
such fiscal years shall be calculated and settled monthly based on net sales
Receivables for such fiscal years shall be transferred daily.
(c) Beginning November 1, 2001 and thereafter, the fees payable by Merchant
hereunder shall be 2.0% of the net face amount of sales slips (less any credit
slips) credited to the Bank by Merchant in connection with Bank Credit Card
Transactions, and shall be calculated and settled as follows:
(i) From November 1, 2001 through September 30, 2002, fifty basis points (0.50%)
of the net face amount shall be calculated and settled daily, and one hundred
ten basis points (1.1%) of the net face amount shall be calculated and settled
monthly; and
(ii) Beginning October 1, 2002 and thereafter, 2.0% of the net face amount shall
be calculated and settled daily.
Receivables shall be transferred daily
          2. Except as specifically amended hereby, the terms and conditions of
the Agreement are unchanged and in full force and effect.
          IN WITNESS WHEREOF the parties have executed this Amendment effective
as of the date first written above.

                      Nordstrom fsb, a federal savings bank       Nordstrom
Inc., a Washington corporation    
 
                   
By:
  /s/ Michael Karmil       By:   /s/ Kevin Knight    
 
                   
Title:
  Vice President Accounting       Title:   Executive VP    
 
                   

 